DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on April 29, 2022.  The examiner agrees with applicants remarks of April 29, 2022 pages 8-11 that drawings do not contain new matter.  However, there are formal matters.  These drawings are unacceptable.  
The drawings are objected to because the text in the figures 5-8 is too small, see 1.84(p) and is fuzzy, see 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments to the specification were received on April 29, 2022.  The amendments add brief descriptions for figures 5-8 and do not add any new matter.  These amendments to the specification are acceptable.

Response to Arguments
Applicant’s arguments, see remarks, filed April 29, 2022, with respect to rejections under 112 have been fully considered and in combination with the amendments are persuasive.  The rejections under 112 have been withdrawn. 
Applicant’s arguments with respect to claim rejections based on Asano, Yoshimoto or Lee have been considered but are moot because the new ground of rejection, Wu, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 19 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 19 “wherein the ion storage layer has an area equal to or larger than a sum of an area of the second conductive band and an internal area of the closed ring of the second conductive band” is not enabled.  The specification discloses, e.g. see figure 8, the ion storage layer is surrounded by the second conductive band, thus the ion storage area necessarily has a smaller area.  The specification fails to direct one skilled in the art to make the claimed device and does not have any working examples of the claimed device (failing Wands factors F & G).  Considering all the evidence, as a whole, the examiner concludes that one of ordinary skill in the art would need to engage in undue experimentation to make or use the invention based on the content of the disclosure, see MPEP 2164.01(a).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 19 (dependent on 18) “wherein the ion storage layer has an area equal to or larger than a sum of an area of the second conductive band and an internal area of the closed ring of the second conductive band” has clarity issues.  Claim 18 requires the second conductive band to surround the ion storage layer.  Since the conductive band surround the ion storage layer it is geometrically impossible for the surrounded area to be larger than the surrounding element’s area including the surrounded area.  The specification does not clarify this issue, as set forth above.  Since the claim, as written is geometrically impossible and since the specification offers no other guidance the examiner cannot apply any prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 9, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. US Patent Application Publication 2010/0259811, of record.
Regarding claim 1 Wu discloses an electrochromic device (abstract e.g. figures 3A-3B device 300), comprising: an electrode layer (e.g. second transparent electrode 320); an electrochromic layer (e.g. electrolyte & electrochromic layer 340) on the electrode layer (abstract “an electrochromic layer disposed on the second transparent electrode” e.g. see figure 3A); and a first conductive band on the electrode (e.g. auxiliary conductive catalyst layer 350), wherein said first conductive band has a closed ring shape (see figure 3B), wherein the first conductive band surrounds a side surface of an edge of the electrochromic layer and directly contacts the electrochromic layer (see figures 3A & 3B), and wherein the first conductive band is in contact with the electrode layer (see figure 3A).
Regarding claim 4 Wu discloses the electrochromic device according to claim 1, as set forth above.  Wu further discloses wherein the electrode layer has an area equal to or larger than a sum of an area of the conductive band and the area of the electrochromic layer (see figure 3B).
Regarding claim 6 Wu discloses the electrochromic device according to claim 1, as set forth above.  Wu further discloses wherein the first conductive band has a thickness equal to or greater than a thickness of the electrochromic layer (see figure 3A).
Regarding claim 9 Wu discloses the electrochromic device according to claim 1, as set forth above.  Wu further discloses it is further comprising an electrolyte layer (e.g. electrolyte & electrochromic layer 340) on a surface of the electrochromic layer which is opposite to a surface of the electrochromic layer facing the electrode layer (order is implicit given figures 1 and 2A electrolyte layer 150/250 on electrochromic layer 140/240 second transparent electrode 120/220 paragraph [0044] “device 300 is substantially identical to the photovoltachromic device 200 of FIG. 2A”).
Regarding claim 11 Wu discloses the electrochromic device according to claim 1, as set forth above.  Wu further discloses it is further comprising a counter electrode layer on a surface of the electrolyte layer which is opposite to a surface of the electrolyte layer facing the electrochromic layer (order is implicit given figures 1 and 2A first transparent electrode 110/210 on electrolyte layer 150/250 & paragraph [0044] “device 300 is substantially identical to the photovoltachromic device 200 of FIG. 2A”).
Regarding claim 20 Wu discloses the electrochromic device according to claim 1, as set forth above.  Wu further discloses wherein the first conductive band comprises nickel (Ni), aluminum (Al), silver (Ag), copper (Cu), zinc (Zn), gold (Au), palladium (Pd), platinum (Pt) or an alloy thereof (paragraph [0044] “350 may be formed from platinum … zinc oxide”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent Application Publication 2010/0259811, of record, in view of Liu et al. US Patent Application Publication 2005/0200935, of record.
Regarding claim 10 Wu discloses the electrochromic device according to claim 9, as set forth above.  Wu does not disclose the electrolyte layer comprises a gel polymer electrolyte.  Liu teaches a similar electrochromic device (paragraph [0002] e.g. figures 17-18 & 31) including an electrolyte layer (46) and further teaches the electrolyte layer can be a gel including a polymer matrix (paragraph [0176]) for the purpose of having low weight, superior conductivity compared to entirely solid polymer electrolytes and greater mechanical stability than liquid electrolytes (paragraph [0176]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrolyte layer in the electrochromic device as disclosed by Wu to be a gel polymer as taught by Liu for the purpose of having low weight, superior conductivity compared to entirely solid polymer electrolytes and greater mechanical stability than liquid electrolytes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent Application Publication 2010/0259811, of record, in view of Kailasam et al. US Patent Application Publication 2017/0371218.
Regarding claim 12 Wu discloses the electrochromic device according to claim 11, as set forth above.  Wu does not discloses it is further comprising an ion storage layer between the counter electrode layer and the electrolyte layer.
Kailasam teaches a similar electrochromic device (title e.g. figures 1A-1C electrochromic device 100) including two electro layers (e.g. conductive layers 104 & 112), an electrochromic layer (e.g. 106a) and an ion conducting, i.e. electrolyte layer (e.g. 106b) and further teaches an ion storage layer (e.g. 106c) between the counter electrode layer (e.g. 112) and the electrolyte layer (e.g. 106b) for the purpose of having the coloring layers be complimentary deepening the coloration and coloration differences (paragraph [0070]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Wu to have an ion storage layer between the counter electrode layer and the electrolyte layer as taught by Kailasam for the purpose of having the coloring layers be complimentary deepening the coloration and coloration differences.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent Application Publication 2010/0259811, of record, in view of Kailasam et al. US Patent Application Publication 2017/0371218 and in further view of Asano US Patent Application Publication 2001/0008458, of record.
Regarding claims 13-16 and 18 Wu as modified by Kailasam discloses the electrochromic device according to claim 12, as set forth above.   
Wu and Kailasam do not disclose or teach it is further comprising a second conductive band in contact with the ion storage layer said second conductive band having a closed ring shape, as recited in claim 13; wherein the second conductive band surrounds a side surface of the ion storage layer, as recited in claim 14; wherein the counter electrode layer has an area equal to or larger than a sum of an area of the second conductive band and an area of the ion storage layer, as recited in claim 15; wherein each of the ion storage layer and the second conductive band directly contacts a same one surface of the counter electrode layer, as recited in claim 16; and wherein the second conductive band surrounds a side surface of an edge of the ion storage layer, and wherein the second conductive band and the ion storage layer are in direct contact with the same surface of the counter electrode layer, as recited in claim 18.
Asano disclose an electrochromic device, as set forth above, including an electrode (e.g. 15) having a closed ring first conductive band (e.g. 13 on 15), a counter electrode (e.g. 12) with an ion conductive layer (e.g. 14) which may include a multilayer electrochromic structure (inter alia paragraphs [0043-44]).  Asano further teaches a closed ring second conductive band on the counter electrode (e.g. 13 on 12), which surrounds a side surface of the electrochromic material (see figure 4-8); wherein the counter electrode layer has an area equal to or larger than a sum of an area of the second conductive band and an area of the ion storage layer (see figures 4-6); wherein each of the electrochromic material and the second conductive band directly contacts a same one surface of the counter electrode layer (see figures 4-7); wherein the second conductive band and the electrochromic material are in direct contact with the same surface of the counter electrode layer (see figures 4-7); for the purpose of having an electrochromic device free from remnant even after a long period of coloration, with excellent response ability regardless of its size and also free from biased coloration in the early stage even when using an electrode with a low surface resistance.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Wu as modified by Kailasam to have a second conductive band in contact with the ion storage layer said second conductive band having a closed ring shape, the second conductive band surrounds a side surface of the ion storage layer, the counter electrode layer has an area equal to or larger than a sum of an area of the second conductive band and an area of the ion storage layer, each of the ion storage layer and the second conductive band directly contacts a same one surface of the counter electrode layer, and the second conductive band surrounds a side surface of an edge of the ion storage layer, and wherein the second conductive band and the ion storage layer are in direct contact with the same surface of the counter electrode layer as taught by Asano for the purpose of having an electrochromic device free from remnant even after a long period of coloration, with excellent response ability regardless of its size and also free from biased coloration in the early stage even when using an electrode with a low surface resistance.  
Regarding claim 17 Wu as modified by Kailasam and Asano discloses the electrochromic device according to claim 16, as set forth above.   Wu, Kailasam and Asano do not disclose or teach wherein the second conductive band has a thickness equal to or greater than a thickness of the ion storage layer.  
It is noted that there are a finite number of identified, predictable relative thicknesses, i.e. greater than, less than and equal to.  These finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Wu, Kailasam and Asano fulfills the general conditions of the claim.  One would be motivated to have the second conductive ring the same thickness as the ion storage layer for the purpose of containing the layer and providing additional surface area for voltage application.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the second conductive band has a thickness equal to or greater than a thickness of the ion storage layer for the purpose of containing the layer and providing additional surface area for voltage application and since there are a limited number of relatives sizes and finding a workable range involves only routine skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                        May 10, 2022